DETAILED ACTION

The present application (Application No. 16/261,020) is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06 July, 2021, has been entered.
This Application is a continuation of Application No. 14/553337, filed 11/25/2014, now abandoned.


Status of Claims

Claims 1, 6, 15-16, have been amended. Claims 1-20, are currently pending and addressed below.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: The instant claims 1-20 are directed to a system, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims comprise steps of: receiving a unique identifier identifying the user; receiving advertisement information, regarding an advertisement presented to the user by an advertising without the user causing the transmission in response to the presented advertisement; transmitting by a merchant payment terminal, transaction information regarding financial transactions at the merchant   across a payment network associated with a financial institution, including the unique identifier identifying said user, an identification of said merchant, and a time stamp of said financial transaction; extracting data from the received advertisement information regarding subject matter and mode, means and time of the presenting of said advertisement; determining using the stored unique identifier and the extracted data, that the presented advertisement was presented to the user; determining, using the user transaction information, if the financial transaction with the user occurred within a predetermined period of time from the presenting of said advertisement to the user; providing an indication that the presented advertisement was effective with respect to its presentation to the user if the financial transaction with the user is so determined to be within the predetermined period of time and associated with the subject matter of the presented advertisement.
Claim 16 recites substantially similar subject matter and the same subsequent analysis should be applied thereto.
The limitations recited above, as drafted, falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, in that they relate to commercial or legal interactions including advertising, marketing or sales activities or behaviors, as well as the "Mental Processes" grouping of abstract ideas, in that they relate to concepts performed in the human mind including observations, evaluations, judgements or opinions. 
The recited extracting, determin[ing], and provid[ing] merely describe a method of observing, evaluating and judging data, all of which can be done by a human, and/or a series of generic interactive steps that can be done mentally, but for the recitation of generic computer components. That is, other than reciting "the processor configured to", nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas.
Step 2A- Prong 2: Additional elements include: "a computer server, embodied in both hardware and software and connected to a data network, the server configured to receive via data transmission from an advertising provider across the data network, advertisement information regarding an advertisement presented to a user by the advertising provider"; "software code, for execution on a payment terminal associated with a merchant configured to transmit transaction information regarding financial transactions at the merchant across a payment network associated with a financial institution, the software code altering functioning of the payment terminal such that it further transmits at least a portion of said transaction information to the server via the data network"; "a processor, embodied in both hardware and software and in communication with the server...". 
The additional technical element(s) of "a computer server", "a data network", "software code", "a payment terminal", "a payment network" and "a processor" is/are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing and communicating) such that it amounts to no more than mere instructions to apply the exception using a generic computer component, as discussed in MPEP 2106.05(f). Furthermore, the additional functional element(s) of receive advertisement information regarding an advertisement presented to a user by the advertising provider, and transmit transaction information regarding financial transactions at the merchant is/are considered to be insignificant extra solution activity and does not meaningfully limit the claim, as discussed MPEP 2106.05(g).
Dependent claim(s) 4, 6, 8, 15, 17 and 19-20 depend(s) from claim(s) 1 and 16, respectively, and includes all of the limitations of claim(s) 1 and 16, respectively,. Therefore, claim(s) 4, 6, 8, 15, 17 and 19-20 recite(s) the same abstract idea of claim(s) 1 and 16,    respectively. Dependent claim(s) 4, 6, 8, 15, 17 and 19-20 recite(s) the additional elements of:
>    "wherein the software code is further configured to cause the payment terminal to cause the tokenization of the payment account number" (claims 4 and 17)
>    "wherein said user has registered identifying information with an entity associated with the advertisement efficacy tracking system prior to the presenting of the advertisement (claims 6 and 19).
>    "GPS of a mobile device", "Local Area Network (LAN) device detection" and "a device" (claims 8 and 20)
>    "a database, embodied in both hardware and software and in communication with the processor, the database configured to: store the advertisement information, store the user transaction information, and store the indication" (claim 15)
The additional technical element(s) of "GPS of a mobile device", "LAN device", "a device" and "a database" is/are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function) as functional generic computer components that perform the generic functions of processing, communicating, storing and displaying, all common to electronics and computer systems. Furthermore, the additional functional element(s) of "wherein the software code is further configured to cause the payment terminal to cause the tokenization of the payment account number" and "Local Area Network (LAN) device detection" is/are considered to be generic computer function and/or field-of-use implementations, and "register[ing]" and "stor[ing]" is considered to be insignificant extra-solution activity, and does not meaningfully limit the claim.
Accordingly, the additional elements recited above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)),    (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Accordingly, the additional elements when the claim elements are viewed as a whole do not integrate the abstract idea into a practical application.
Step 2B: At this point, either under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, or under the “Mental Processes” grouping scenario, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
In the scenario, where some of the elements are identified as extra-solution activity, the analysis proceeds to Step 2B. However these extra-solution activity elements appear to merely apply the abstract concepts to a technical environment in a very general sense - i.e. tracking/correlating, receiving, transmitting, storing. These steps are elements that the courts have recognized as well-understood, routine, conventional activity in particular fields. (MPEP-2106.05(d).II.). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are is ineligible.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation.
The claimed “altering” step merely consists of transmitting transaction information comprising the unique identifier identifying said user, an identification of said merchant, and a time stamp of said financial transaction.
The remaining dependent claims 2-3, 5, 7-14, 18 and 20 appear to merely limit the type of unique identifying data (claims 2-3, 8 and 20), transaction information itself (claims 5, 18), the type of advertisement information (claim 7), and the type of advertisement (claims 9-14), and therefore only limit the application of the idea, this failing to meaningfully limit the claims or the abstract idea. When considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The dependent claims have been considered.


Claim Interpretation

The instant invention teaches user registration, whereas such user registration is the only teaching of “a user explicitly providing a user identifier” (therefore presumably, an explicit transmission by the user of user identifiers at time of registration). This user registration information is stored. The instant invention further teaches that this user registration information is targeted with advertisement information, and user interactions with the targeted advertisement, by the user, are tracked.
The claimed invention further determines attribution of a purchase transaction by a user with a merchant to the advertisement information. 
The claimed invention further teaches that this tracking includes a transaction by the targeted user at a merchant payment terminal.
Somehow contained in this context, a person of ordinary skill in the art is expected to infer “a unique identifier provided by the user”. The claim language is vague and not clear as to what needs to happen to meet the language of the limitation: “receives a unique identifier provided by and identifying the user, the unique identifier stored in a database in communication with the server”. In view of this lack of clarity, the examiner is interpreting independent claims 1 and d 16 using this above claim interpretation.


 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-8, 11, 13-15, are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2013/0066706) (hereinafter “Wu6706”) in view of Amaro et al.  (US 2011/0087547) (hereinafter “Amaro7547”).

Regarding claim 1, Wu6706 discloses: 
(a computer server, embodied in both hardware and software and connected to a data network). System comprising computing devices, processor, memory, computer readable media, modules, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Wu6706, fig. 2, ¶36-54).
(receives a unique identifier provided by and identifying the user, the unique identifier stored in a database in communication with the server).
 (receives advertisement information, regarding an advertisement presented to the user through identification via the unique identifier by an advertising provider, via data transmission sent by the advertising provider across the data network without the user causing the data transmission in response to being ).
System environment suitable for tracking effects of a communication(s) propagated across the data network (propagated in a social networking system), comprises the social networking system 100, a network 204, one or more user devices 202, and one or more external websites 216. (see at least Wu6706, Fig. 2, ¶36). The social networking system 100 includes a user profile store 206, a web server 208, an action logger 210, a content store 212, an edge store 214, a label store 230, a causation tracking module 218, a metrics analysis module 220, an attribution module 222, a statistical analysis module 224, a heuristics analysis module 226, and a machine learning module 228 . (see at least Wu6706, Fig. 2, ¶39-40).
The action logger 210 populates an action log with information about user actions to track them. An action log may be used by a social networking system 100 to track users' actions on the social networking system 100 as well as external websites that communicate information back to the social networking system 100. Users of the social networking system 100 are uniquely identifiable (unique identifier identifying said user), and the action log records data about these users, including viewing histories (impressions), advertisements that were clicked on, purchasing activity and buying patterns. (see at least Wu6706, Fig. 2, ¶42-44). 
A user profile store 206 maintains profile information about users of the social networking system 100, such as credit card information, and the user profile store 206 also maintains references to the actions stored in the action log and performed on objects in the content store 212. (see at least Wu6706, Fig. 2, ¶44). Therefore it follows that impression(s) information and any other data are collected and stored by the action logger 210, “without the user causing the data transmission in response to being presented the advertisement”.
Types of collected data that are tracked includes: content impressions (see at least Wu6706, ¶23, 28, 43), including ad impressions (see at least Wu6706, ¶21-23), and advertisements that were clicked (see at least Wu6706, ¶43).
Impressions presented to the user within a time period are identified 304. Impressions may include content items provided on the social networking system 100, such as advertisements. (see at least Wu6706, ¶57).
(transaction information regarding financial transactions at the merchant). Customer actions that are tracked include purchase actions (see at least Wu6706, ¶54, see also ¶49, 71), therefore financial transaction identifiers are collected. Purchase actions may include offline behavior attributed to online behavior (see at least Wu6706, ¶54, see also ¶49, 71). E-commerce retailer may report to the social networking system 100 that a user performed a "purchase" action on a "book" object. (see at least Wu6706, ¶54), therefore the system knows who the user performing the purchase is (unique identifier identifying said user), what the product purchased was (product identifier) and who e-commerce retailer is (an identification of said merchant).

(receives advertisement information, regarding an advertisement presented to the user through identification via the unique identifier by an advertising provider, via data transmission sent by the advertising provider across the data network without the user causing the data transmission in response to being presented the advertisement).
(a processor, embodied in both hardware and software and in communication with the server, wherein the processor: extracts data from the received advertisement information regarding subject matter and mode, means and time of the presenting of said advertisement to the user, determines, using the stored unique identifier and the extracted data, that the presented advertisement was presented to the user; determines, using the user transaction information and the extracted data, if the financial transaction with the user is associated with the subject matter of the presented advertisement; determines, using the user transaction information, if the financial transaction with the user occurred within a predetermined period of time from the presenting of said advertisement to the user).
Analogous to the instant claimed invention, The system of Wu6706, determines attribution to the advertisement information (in response to being presented the advertisement) of a user action, including a purchase transaction by a user with a merchant. (see at least Wu6706, ¶49, “Metrics may be determined to attribute conversions on external websites to advertisements on the social networking system 100”). (see at least Wu6706, ¶22, “Attribution of which content impression, such as an advertisement or a content item posted on a social networking system caused a user action, may be determined by various methods”).  (see at least Wu6706, fig. 2, ¶50, “An attribution module 222 may use several rules and weighted factors in a scoring model to select content items for attributing user actions.”). 
System comprising computing devices, processor, memory, computer readable media, modules, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Wu6706, fig. 2, ¶36-54).
(within a predetermined period of time). “Pre-determined length of time for all types of actions” as taught (see at least Wu6706, ¶57) wherein actions include purchase actions (see at least Wu6706, ¶54).

Regarding the limitation: (receives a unique identifier provided by and identifying the user, the unique identifier stored in a database in communication with the server), as explained, the instant specification mentions user registration, as the only teaching of a user explicitly providing a user identifier (transmission of a user identifier by the user). If user registration is indeed the reflection of meeting the limitation: “receives a unique identifier provided by and identifying the user”, then it could be argued that Wu6706 does not explicitly disclose: User registration.
However Amaro7547 discloses: User registration. (see at least Amaro7547, ¶135, “Cardholders may register in a program to receive offers, such as promotions, discounts, sweepstakes, reward points, direct mail coupons, email coupons, etc.”).  (see at least Amaro7547, ¶373, 375, “In one embodiment, the user (101) may register via the issuer; and the registration data in the consumer account (146) may propagate to the data warehouse (149) upon approval from the user (101)”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the feature in Wu6706 of collecting and storing card information (see at least Wu6706, Fig. 2, ¶44), with the registration feature of Amaro7547, to teach registering the user’s card information, representative of a user identifier explicitly provided by the user, since the claimed invention is merely a combination of old elements (collecting and storing card information, and user registration), and in the combination each element merely would have performed the same function as it did separately, and further, since the functionalities of these old elements do not interfere with each other a person of ordinary skill in the art would have recognized that the results of the combination would be predictable. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand Wu6706 in this way, since user registration data stored in memory, could facilitate and enhance the targeting functionality of the system of Wu6706.

It could be argued that Wu6706 does not explicitly disclose: pairing of credit card information and purchase transaction information, however, since some of these actions are purchase transactions it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to use a credit card for these purchases. The motivation to do so by one of ordinary skill in the art at the time of the invention is that the particular pairing of credit card information and purchase transaction information is one of a finite number of identified, predictable associations (a finite number of identified, predictable potential solutions) to the recognized need of linking user actions as a function of profile data and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Wu6706 as per above teaches credit card purchase transaction data of a user stored in a database, wherein it is noted, such credit card purchase transactions always necessarily must be associated with a payment network. Wu6706 however is silent about disclosing details associated with the a payment process and the payment network such that Wu6706 does not explicitly disclose: 
(software code executing, on a merchant payment terminal configured for transmitting, across a payment network associated with a financial institution, transaction information regarding financial transactions at the merchant,) 
(wherein the software code causes the payment terminal to also transmit, during the transmitting of the transaction information, at least a portion of each of said transmitted transaction information to the server via the data network).
However Amaro7547 teaches the above software code and payment network limitations. In particular, Amaro7547 discloses:
Attribution functionality comprising correlator (117) configured to receive information about the user specific advertisement data (119), monitor the transaction data (109), identify transactions that can be considered results of the advertisement corresponding to the user specific advertisement data (119), and generate the correlation result (123) (see at least Amaro7547, fig. 1, ¶26, 105-106). The correlator (117) uses a set of correlation criteria to identify the transactions that can be considered as the results of the advertisements. (see at least Amaro7547, fig. 1, ¶106
System configured to provide information based on transaction data (109) according to one embodiment, wherein the transaction handler (103) is coupled between an issuer processor (145) and an acquirer processor (147) to facilitate authorization and settlement of transactions between a consumer account (146) and a merchant account (148) (across a payment network). The transaction handler (103) records the transactions in the data warehouse (149). The portal (143) is coupled to the data warehouse (149) to provide information based on the transaction records (301), such as the transaction profiles (127) or aggregated spending profile (341). The portal (143) may be implemented as a web portal, a telephone gateway, a file/data server, etc. (see at least Amaro7547, fig. 4, ¶366) fig. 9, 39, .
In one embodiment, the transaction handler (103), the issuer processor (145), the acquirer processor (147), the transaction terminal (105), the portal (143), and other devices and/or services accessing the portal (143) are connected via communications networks (see at least Amaro7547, fig. 4, ¶388) (across a payment network). 
In one embodiment, the transaction handler (103) uses the data warehouse (149) to store the records about the transactions, such as the transaction records (301) or transaction data (109). In one embodiment, the transaction handler (103) includes a powerful computer, or cluster of computers functioning as a unit, controlled by instructions stored on a computer readable medium. (see at least Amaro7547, fig. 4, ¶389).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the card transactions data stored in Wu6706 with the merchant payment terminal and the more detailed card transaction features of Amaro7547. One of ordinary skill in the art at the time of the invention would have been motivated to expand the in this way, since card transaction authorization in the context of a card payment network is a proven well known process for minimizing the risks to the issuer and to the merchant.

It is further noted that any one of the various pieces of information associated with the user and/or the user transaction that are used, collected and transmitted during the payment network authorization and settlement process represents “at least a portion of each of said transmitted transaction information to the server via the data network”. An example of such pieces of information includes a payment account number (see at least Amaro7547, fig. 2, ¶285, see also fig.1,  4, ¶739-42, 78, 378). It would have been obvious to one of ordinary skill in the art at the time of the invention to further expand Wu6706 in view of Amaro7547 to include a payment account number, since card transaction authorization in the context of a card payment network which is a proven well known process for minimizing the risks to the issuer and to the merchant, requires an account number identifier.

As explained above, Wu6706 teaches user identifier, merchant identifier and  timestamp, but even if it could be argued that Wu6706 does not explicitly disclose: (wherein the server further receives, from said at least a portion of each transmitted transaction information transmitted by the payment terminal, user transaction information regarding a financial transaction between the merchant and the user presented the advertisement, the user transaction information comprising the unique identifier identifying said user, an identification of said merchant, and a time stamp of said financial transaction);
Amaro7547 discloses: In one embodiment, each of the transaction records (301) is for a particular transaction processed by the transaction handler (103). Each of the transaction records (301) provides information about the particular transaction, such as the account number (302) of the consumer account (146) used to pay for the purchase, the date (303) (and/or time) of the transaction (time stamp), the amount (304) of the transaction, the ID (305) of the merchant who receives the payment, the category (306) of the merchant, the channel (307) through which the purchase was made, etc. Examples of channels include online, offline in-store, via phone, etc. (see at least Amaro7547, fig. 2, ¶285). In one embodiment, the transaction records (301) may further include details about the products and/or services involved in the purchase. (see at least Amaro7547, fig. 2, ¶288).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further expand Wu6706 in view of Amaro7547 to include the altered functionality of including unique identifier identifying said user, an identification of said merchant, and a time stamp of said financial transaction. One of ordinary skill in the art at the time of the invention would have been motivated to expand the in this way, since detailed transaction records (301) may assist the profile generator (121) in identifying clusters of cardholders and the values representing the affinity of the cardholders to the clusters (see at least Amaro7547, fig. 2, ¶135).

(provides an indication that the presented advertisement was effective with respect to its presentation to the user if the financial transaction with the user is so determined to be within the predetermined period of time and associated with the subject matter of the presented advertisement). Any determination that attribution is indeed present as taught by Wu6706, is a determination of efficacy. The system uses a plurality of possible models for scoring attribution (see at least Wu6706, ¶50-55).

Regarding claim 2, Wu6706 in view of Amaro7547 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statements.
Wu6706 does not explicitly disclose: (wherein the transmitted at least a portion of each of said transaction information comprises data representing a payment account number used by the user for the financial transaction with the merchant, wherein the unique identifier of the user includes the data representing the payment account number).
Amaro7547 discloses: Payment account number (see at least Amaro7547, fig. 2, ¶285, see also fig.1,  4, ¶739-42, 78, 378).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further expand Wu6706 in view of Amaro7547 to include a payment account number, since card transaction authorization in the context of a card payment network which is a proven well known process for minimizing the risks to the issuer and to the merchant, requires an account number identifier.

Regarding claim 5, Wu6706 in view of Amaro7547 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statement.
The combined system of Wu6706 and Amaro7547 teaches: (wherein a matching agent initially receives said advertising information and user transaction information, and provides a determination that said user transaction involves a good or service that is the subject matter of the presented advertisement to the server via the data network). Functionality for attributing a purchase transaction to previous ad impressions. as explained in the rejection of claim 1.

Regarding claim 6, Wu6706 in view of Amaro7547 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statement.
Wu6706 does not explicitly disclose: (wherein the system receives multiple unique identifiers identifying the user with the advertisement efficacy tracking system prior to the presenting of the advertisement to the user).
However, Amaro7547 discloses: Multiple unique identifiers identifying the user (see at least Amaro7547, ¶78-79, 85-88).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further expand Wu6706 in view of Amaro7547 to include multiple unique identifiers identifying the user  the above limitation, since multiple user identifiers enable the system to correlate data from different sources and/or in situations where the user data is anonymous in order to identify a same user (see at least Amaro7547, ¶78, 85).

Regarding claim 7, Wu6706 in view of Amaro7547 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statement.
Wu6706 further disclose: (wherein said advertisement information comprises one or more of format of advertisement, location, subject matter, time stamp, and merchant name). Location metrics module (see at least Wu6706, Fig. 5, ¶72). Metrics may be determined to attribute conversions on external websites to advertisements on the social networking system 100 based in part on geographic user location (see at least Wu6706, ¶49). Attribution of which content impression, such as an advertisement or a content item posted on a social networking system caused a user action, may be determined by various methods (see at least Wu6706, ¶22, see also fig. 2, 4, ¶19, 50, 58).

Regarding claim 8, Wu6706 in view of Amaro7547 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statement.
Wu6706 further disclose: (a geographic location of the user, a GPS identifier of a mobile device of the user). Location metrics module (see at least Wu6706, Fig. 5, ¶72). Metrics may be determined to attribute conversions on external websites to advertisements on the social networking system 100 based in part on geographic user location (see at least Wu6706, ¶49). Attribution of which content impression, such as an advertisement or a content item posted on a social networking system caused a user action, may be determined by various methods (see at least Wu6706, ¶22, see also fig. 2, 4, ¶19, 50, 58).

Examiner’s note: Although the limitation has been addressed in view of prior art, the Examiner notes that the particular type of identifier is considered non-functional descriptive material, of which does not explicitly alter or impact the steps of the method in such a way as to establish a new and unobvious functional relationship with the method as claimed. As such, the non-functional descriptive material limitation can be given little to no patentable weight. See MPEP 2111.05 .

Regarding claims 11, 14, Wu6706 in view of Amaro7547 discloses: All the limitations of the corresponding parent claims (claims 1) as per the above rejection statements.
Wu6706 further discloses: 
(wherein said advertisement is presented to said user as an online advertisement).
(wherein said online advertisement is a social networking site advertisement).
Online advertisement in the context of a social network 22 and location based targeting (see at least Wu6706, ¶22, 49, 72).

Regarding claim 13, Wu6706 in view of Amaro7547 discloses: All the limitations of the corresponding parent claims (claims 1 and 11) as per the above rejection statements.
Wu6706 does not explicitly disclose (wherein said online advertisement is a search engine advertisement).
However Amaro7547 discloses: Search engine advertisements (see at least Amaro7547, ¶98, 69). It would have been obvious to one of ordinary skill in the art at the time of the invention to further expand Wu6706 in view of Amaro7547 to include search engine advertisements, since search engines are a rich and common source of information that can strengthen the tracking functionality of combined system.

Regarding claims 11, 13-14: Although the limitation has been addressed in view of prior art, the Examiner notes that the particular type of advertisement (i.e. offline, online, banner, search engine, or social networking site as claimed) is considered non-functional descriptive material, of which does not explicitly alter or impact the steps of the method in such a way as to establish a new and unobvious functional relationship with the method as claimed. As such, the non-functional descriptive material limitation can be given little to no patentable weight. See MPEP 2111.05 The Examiner understands the advertisements disclosed in Wu6706 in view of Amaro7547 satisfy the claims as currently written.

Regarding claim 15, Wu6706 in view of Amaro7547 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statements.
Wu6706 further discloses: System comprising computing devices, processor, memory, computer readable media, modules, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Wu6706, fig. 2, ¶36-54).


Claims 3-4, 16-20, are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2013/0066706) (hereinafter “Wu6706”), in view of Amaro et al.  (US 2011/0087547) (hereinafter “Amaro7547”), and further in view of Wang et al. (US 2014/0222599) (hereinafter “Wang2599”).

Regarding claims 3, 4, 17, Wu6706 in view of Amaro7547 discloses: All the limitations of the corresponding parent claims (claims 1-2; and claim 16; respectively) as per the above rejection statements.
Wu6706 does not explicitly disclose:
(wherein the data representing the payment account number comprises a tokenization of the payment account number).
(wherein the software code is further configured to cause the payment terminal to cause the tokenization of the payment account number).However, Wang2599 teaches a networked transaction system in which consumers engages in a transaction with their payment credit card devices. The POS terminal can either extract primary account number data along with expiration date, etc. to forward on to the authorization process, or a token or other account identifier substitute may be generated or stored in the payment device instead of the primary account number. This tokenized data can then be used for the settlement process. (see at least Wang2599, ¶123). 
Amaro7547 likewise discloses: Anonymous user data (see at least Amaro7547, ¶78).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combined system of Wu6706 and Amaro7547 to include the specific tokenization elements as claimed. The rationale for combining in this manner is that both the combined system of Wu6706 and Amaro7547, and Wang2599 are both directed towards consumer purchase transaction environments. Furthermore, the Examiner understands that implementing the tokenization procedures of Wang2599 is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious for the combined system of Wu6706 and Amaro7547 to implement the tokenization procedures of Wang2599 because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such tokenization procedures into similar networked transaction systems. Further, this applied the tokenization expansion procedures of Wang2599 to the combined system of Wu6706 and Amaro7547 would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a more private and secure settlement process by substituting tokens for payment account numbers.

Regarding claim 16, Wu6706 discloses: 
(a computer server, embodied in both hardware and software and connected to a data network, wherein the server). System comprising computing devices, processor, memory, computer readable media, modules, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Wu6706, fig. 2, ¶36-54).
(receives a unique identifier provided by and identifying the user, the unique identifier stored in a database in communication with the server).
(receives advertisement information, regarding an advertisement presented to the user through identification via the unique identifier by an advertising provider, via data transmission sent by the advertising provider across the data network without the user causing the data transmission in response to being ).
System environment suitable for tracking effects of a communication(s) propagated across the data network (propagated in a social networking system), comprises the social networking system 100, a network 204, one or more user devices 202, and one or more external websites 216. (see at least Wu6706, Fig. 2, ¶36). The social networking system 100 includes a user profile store 206, a web server 208, an action logger 210, a content store 212, an edge store 214, a label store 230, a causation tracking module 218, a metrics analysis module 220, an attribution module 222, a statistical analysis module 224, a heuristics analysis module 226, and a machine learning module 228 . (see at least Wu6706, Fig. 2, ¶39-40).
The action logger 210 populates an action log with information about user actions to track them. An action log may be used by a social networking system 100 to track users' actions on the social networking system 100 as well as external websites that communicate information back to the social networking system 100. Users of the social networking system 100 are uniquely identifiable (unique identifier identifying said user), and the action log records data about these users, including viewing histories (impressions), advertisements that were clicked on, purchasing activity and buying patterns. (see at least Wu6706, Fig. 2, ¶42-44). 
A user profile store 206 maintains profile information about users of the social networking system 100, such as credit card information, and the user profile store 206 also maintains references to the actions stored in the action log and performed on objects in the content store 212. (see at least Wu6706, Fig. 2, ¶44). Therefore it follows that impression(s) information and any other data are collected and stored by the action logger 210, “without the user causing the data transmission in response to being presented the advertisement”.
Types of collected data that are tracked includes: content impressions (see at least Wu6706, ¶23, 28, 43), including ad impressions (see at least Wu6706, ¶21-23), and advertisements that were clicked (see at least Wu6706, ¶43).
Impressions presented to the user within a time period are identified 304. Impressions may include content items provided on the social networking system 100, such as advertisements. (see at least Wu6706, ¶57).
(transaction information regarding financial transactions at the merchant). Customer actions that are tracked include purchase actions (see at least Wu6706, ¶54, see also ¶49, 71), therefore financial transaction identifiers are collected. Purchase actions may include offline behavior attributed to online behavior (see at least Wu6706, ¶54, see also ¶49, 71). E-commerce retailer may report to the social networking system 100 that a user performed a "purchase" action on a "book" object. (see at least Wu6706, ¶54), therefore the system knows who the user performing the purchase is (unique identifier identifying said user), what the product purchased was (product identifier) and who e-commerce retailer is (an identification of said merchant).

(receives advertisement information, regarding an advertisement presented to the user through identification via the unique identifier by an advertising provider, via data transmission sent by the advertising provider across the data network without the user causing the data transmission in response to being presented the advertisement).
(a processor, embodied in both hardware and software and in communication with the server, wherein the processor: extracts data from the received advertisement information regarding subject matter and mode, means and time of the presenting of said advertisement to the user, determines, using the stored unique identifier and the extracted data, that the presented advertisement was presented to the user; determines, using the user transaction information and the extracted data, if the financial transaction with the user is associated with the subject matter of the presented advertisement; determines, using the user transaction information, if the financial transaction with the user occurred within a predetermined period of time from the presenting of said advertisement to the user).
Analogous to the instant claimed invention, The system of Wu6706, determines attribution to the advertisement information (in response to being presented the advertisement) of a user action, including a purchase transaction by a user with a merchant. (see at least Wu6706, ¶49, “Metrics may be determined to attribute conversions on external websites to advertisements on the social networking system 100”).  (see at least Wu6706, ¶22, “Attribution of which content impression, such as an advertisement or a content item posted on a social networking system caused a user action, may be determined by various methods”).  (see at least Wu6706, fig. 2, ¶50, “An attribution module 222 may use several rules and weighted factors in a scoring model to select content items for attributing user actions.”). 
System comprising computing devices, processor, memory, computer readable media, modules, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Wu6706, fig. 2, ¶36-54).
(within a predetermined period of time). “Pre-determined length of time for all types of actions” as taught (see at least Wu6706, ¶57) wherein actions include purchase actions (see at least Wu6706, ¶54).

Regarding the limitation: (receives a unique identifier provided by and identifying the user, the unique identifier stored in a database in communication with the server), as explained, the instant specification mentions user registration, as the only teaching of a user explicitly providing a user identifier (transmission of a user identifier by the user). If user registration is indeed the reflection of meeting the limitation: “receives a unique identifier provided by and identifying the user”, then it could be argued that Wu6706 does not explicitly disclose: User registration.
However Amaro7547 discloses: User registration. (see at least Amaro7547, ¶135, “Cardholders may register in a program to receive offers, such as promotions, discounts, sweepstakes, reward points, direct mail coupons, email coupons, etc.”).  (see at least Amaro7547, ¶373, 375, “In one embodiment, the user (101) may register via the issuer; and the registration data in the consumer account (146) may propagate to the data warehouse (149) upon approval from the user (101)”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the feature in Wu6706 of collecting and storing card information (see at least Wu6706, Fig. 2, ¶44), with the registration feature of Amaro7547, to teach registering the user’s card information, representative of a user identifier explicitly provided by the user, since the claimed invention is merely a combination of old elements (collecting and storing card information, and user registration), and in the combination each element merely would have performed the same function as it did separately, and further, since the functionalities of these old elements do not interfere with each other a person of ordinary skill in the art would have recognized that the results of the combination would be predictable. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand Wu6706 in this way, since user registration data stored in memory, could facilitate and enhance the targeting functionality of the system of Wu6706.

It could be argued that Wu6706 does not explicitly disclose: pairing of credit card information and purchase transaction information, however, since some of these actions are purchase transactions it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to use a credit card for these purchases. The motivation to do so by one of ordinary skill in the art at the time of the invention is that the particular pairing of credit card information and purchase transaction information is one of a finite number of identified, predictable associations (a finite number of identified, predictable potential solutions) to the recognized need of linking user actions as a function of profile data and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Wu6706 as per above teaches credit card purchase transaction data of a user stored in a database, wherein it is noted, such credit card purchase transactions always necessarily must be associated with a payment network. Wu6706 however is silent about disclosing details associated with the a payment process and the payment network such that Wu6706 does not explicitly disclose: 
(software code executing, on a merchant payment terminal configured for transmitting, across a payment network associated with a financial institution, transaction information regarding financial transactions at the merchant,) 
(wherein the software code causes the payment terminal to also transmit, during the transmitting of the transaction information, at least a portion of each of said transmitted transaction information to the server via the data network).
However Amaro7547 teaches the above software code and payment network limitations. In particular, Amaro7547 discloses:
Attribution functionality comprising correlator (117) configured to receive information about the user specific advertisement data (119), monitor the transaction data (109), identify transactions that can be considered results of the advertisement corresponding to the user specific advertisement data (119), and generate the correlation result (123) (see at least Amaro7547, fig. 1, ¶26, 105-106). The correlator (117) uses a set of correlation criteria to identify the transactions that can be considered as the results of the advertisements. (see at least Amaro7547, fig. 1, ¶106
System configured to provide information based on transaction data (109) according to one embodiment, wherein the transaction handler (103) is coupled between an issuer processor (145) and an acquirer processor (147) to facilitate authorization and settlement of transactions between a consumer account (146) and a merchant account (148) (across a payment network). The transaction handler (103) records the transactions in the data warehouse (149). The portal (143) is coupled to the data warehouse (149) to provide information based on the transaction records (301), such as the transaction profiles (127) or aggregated spending profile (341). The portal (143) may be implemented as a web portal, a telephone gateway, a file/data server, etc. (see at least Amaro7547, fig. 4, ¶366) fig. 9, 39, .
In one embodiment, the transaction handler (103), the issuer processor (145), the acquirer processor (147), the transaction terminal (105), the portal (143), and other devices and/or services accessing the portal (143) are connected via communications networks (see at least Amaro7547, fig. 4, ¶388) (across a payment network). 
In one embodiment, the transaction handler (103) uses the data warehouse (149) to store the records about the transactions, such as the transaction records (301) or transaction data (109). In one embodiment, the transaction handler (103) includes a powerful computer, or cluster of computers functioning as a unit, controlled by instructions stored on a computer readable medium. (see at least Amaro7547, fig. 4, ¶389).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the card transactions data stored in Wu6706 with the merchant payment terminal and the more detailed card transaction features of Amaro7547. One of ordinary skill in the art at the time of the invention would have been motivated to expand the in this way, since card transaction authorization in the context of a card payment network is a proven well known process for minimizing the risks to the issuer and to the merchant.

It is further noted that any one of the various pieces of information associated with the user and/or the user transaction that are used, collected and transmitted during the payment network authorization and settlement process represents “at least a portion of each of said transmitted transaction information to the server via the data network”. An example of such pieces of information includes a payment account number (see at least Amaro7547, fig. 2, ¶285, see also fig.1,  4, ¶739-42, 78, 378). It would have been obvious to one of ordinary skill in the art at the time of the invention to further expand Wu6706 in view of Amaro7547 to include a payment account number, since card transaction authorization in the context of a card payment network which is a proven well known process for minimizing the risks to the issuer and to the merchant, requires an account number identifier.

As explained above, Wu6706 teaches user identifier, merchant identifier and  timestamp, but even if it could be argued that Wu6706 does not explicitly disclose: (wherein the server further receives, from said at least a portion of each transmitted transaction information transmitted by the payment terminal, user transaction information regarding a financial transaction between the merchant and the user presented the advertisement, the user transaction information comprising the unique identifier identifying said user, an identification of said merchant, and a time stamp of said financial transaction);
Amaro7547 discloses: In one embodiment, each of the transaction records (301) is for a particular transaction processed by the transaction handler (103). Each of the transaction records (301) provides information about the particular transaction, such as the account number (302) of the consumer account (146) used to pay for the purchase, the date (303) (and/or time) of the transaction (time stamp), the amount (304) of the transaction, the ID (305) of the merchant who receives the payment, the category (306) of the merchant, the channel (307) through which the purchase was made, etc. Examples of channels include online, offline in-store, via phone, etc. (see at least Amaro7547, fig. 2, ¶285). In one embodiment, the transaction records (301) may further include details about the products and/or services involved in the purchase. (see at least Amaro7547, fig. 2, ¶288).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further expand Wu6706 in view of Amaro7547 to include the altered functionality of including unique identifier identifying said user, an identification of said merchant, and a time stamp of said financial transaction. One of ordinary skill in the art at the time of the invention would have been motivated to expand the in this way, since detailed transaction records (301) may assist the profile generator (121) in identifying clusters of cardholders and the values representing the affinity of the cardholders to the clusters (see at least Amaro7547, fig. 2, ¶135).

(provides an indication that the presented advertisement was effective with respect to its presentation to the user if the financial transaction with the user is so determined to be within the predetermined period of time and associated with the subject matter of the presented advertisement). Any determination that attribution is indeed present as taught by Wu6706, is a determination of efficacy. The system uses a plurality of possible models for scoring attribution (see at least Wu6706, ¶50-55).

Wu6706 does not explicitly disclose: (wherein said at least a portion of said transaction information comprises a token representing a payment account number used by the user for a financial transaction with the merchant).
However, Wang2599 teaches a networked transaction system in which consumers engages in a transaction with their payment credit card devices. The POS terminal can either extract primary account number data along with expiration date, etc. to forward on to the authorization process, or a token or other account identifier substitute may be generated or stored in the payment device instead of the primary account number. This tokenized data can then be used for the settlement process. (see at least Wang2599, ¶123). 
Amaro7547 likewise discloses: Anonymous user data (see at least Amaro7547, ¶78).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combined system of Wu6706 and Amaro7547 to include the specific tokenization elements as claimed. The rationale for combining in this manner is that both the combined system of Wu6706 and Amaro7547, and Wang2599 are both directed towards consumer purchase transaction environments. Furthermore, the Examiner understands that implementing the tokenization procedures of Wang2599 is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious for the combined system of Wu6706 and Amaro7547 to implement the tokenization procedures of Wang2599 because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such tokenization procedures into similar networked transaction systems. Further, this applied the tokenization expansion procedures of Wang2599 to the combined system of Wu6706 and Amaro7547 would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a more private and secure settlement process by substituting tokens for payment account numbers.

Regarding claim 18, Wu6706 in view of Amaro7547 and Wang2599 discloses: All the limitations of the corresponding parent claims (claim 16) as per the above rejection statements.
The combined system of Wu6706 and Amaro7547 teaches: (wherein a matching agent initially receives said advertising information and user transaction information, and provides a determination that said user transaction involves a good or service that is the subject matter of the presented advertisement to the server via the data network). Functionality for attributing a purchase transaction to previous ad impressions. as explained in the rejection of claim 1.

Regarding claim 19, Wu6706 in view of Amaro7547 and Wang2599 discloses: All the limitations of the corresponding parent claims (claim 16) as per the above rejection statement.
Wu6706 does not explicitly disclose: (wherein said user has registered the system receives multiple unique identifiers identifying the user with the advertisement efficacy tracking system prior to the presenting of the advertisement to the user).
Amaro7547 discloses: Multiple unique identifiers identifying the user (see at least Amaro7547, ¶78-79, 85-88).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further expand Wu6706 in view of Amaro7547 to include multiple unique identifiers identifying the user  the above limitation, since multiple user identifiers enable the system to correlate data from different sources and/or in situations where the user data is anonymous in order to identify a same user (see at least Amaro7547, ¶78, 85).

Regarding claim 20, Wu6706 in view of Amaro7547 and Wang2599 discloses: All the limitations of the corresponding parent claims (claim 16) as per the above rejection statement.
Wu6706 further disclose: (a geographic location of the user, a_GPS identifier of a mobile device of the user). Location metrics module (see at least Wu6706, Fig. 5, ¶72). Metrics may be determined to attribute conversions on external websites to advertisements on the social networking system 100 based in part on geographic user location (see at least Wu6706, ¶49). Attribution of which content impression, such as an advertisement or a content item posted on a social networking system caused a user action, may be determined by various methods (see at least Wu6706, ¶22, see also fig. 2, 4, ¶19, 50, 58).

Examiner’s note: Although the limitation has been addressed in view of prior art, the Examiner notes that the particular type of identifier is considered non-functional descriptive material, of which does not explicitly alter or impact the steps of the method in such a way as to establish a new and unobvious functional relationship with the method as claimed. As such, the non-functional descriptive material limitation can be given little to no patentable weight. See MPEP 2111.05 .


Claims 9-10, are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2013/0066706) (hereinafter “Wu6706”), in view of Amaro et al.  (US 2011/0087547) (hereinafter “Amaro7547”), and further in view of Zito et al. (US 2006/0059277) (hereinafter “Zito9277”).

Regarding claims 9-10, Wu6706 in view of Amaro7547 discloses: All the limitations of the corresponding parent claims (claims 1) as per the above rejection statements.
Wu6706 further disclose: Online advertisement in the context of a social network 22 and location based targeting (see at least Wu6706, ¶22, 49, 72). Metrics may be determined to attribute conversions on external websites to advertisements on the social networking system 100 based in part on geographic user location  (see at least Wu6706, ¶22, 49).
Wu6706 does not explicitly disclose: 
(wherein said advertisement is presented to said user as an offline advertisement wherein the unique identifier identifying the user includes a location identifier of a mobile device of the user).
(wherein said offline advertisement is physical advertising signage).
However, Zito9277 discloses: The present invention can detect user exposure to visual media such as billboards, for example by determining, based on a GPS reading on a user's location, that the user is driving past a billboard. Such media exposure events can be tracked and correlated with purchases in the same manner as exposure to audio media items, as described herein. In one embodiment, such exposure can be tracked along with exposure to audio media items, so as to obtain a complete overview of the effectiveness of an advertising campaign that includes billboard, radio advertisements, and the like. (see at least Zito9277, ¶53).
Purchasing tracking server 117 can collect purchase information from sources 116 for use in assisting correlation server 115, such as by tracking the use of a particular credit card that is in the possession of the user (see at least Zito9277, ¶57).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further expand Wu6706 in view of Amaro7547 to include public billboard, offline advertisements in association with location determination, as taught by Zito9277, since this expansion broadens the scope of ad channel types that can be used in the efficacy or attribution determination. 

Regarding claims 9-10: Although the limitation has been addressed in view of prior art, the Examiner notes that the particular type of advertisement (i.e. offline, online, banner, search engine, or social networking site as claimed) is considered non-functional descriptive material, of which does not explicitly alter or impact the steps of the method in such a way as to establish a new and unobvious functional relationship with the method as claimed. As such, the non-functional descriptive material limitation can be given little to no patentable weight. See MPEP 2111.05 The Examiner understands the advertisements disclosed in Wu6706 in view of Amaro7547 satisfy the claims as currently written.


Claim 12, is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2013/0066706) (hereinafter “Wu6706”), in view of Amaro et al.  (US 2011/0087547) (hereinafter “Amaro7547”), and further in view of Gunawardana et al. (US 2011/0302024) (hereinafter “Gunawardana2024”).

Regarding claims 12, Wu6706 in view of Amaro7547 discloses: All the limitations of the corresponding parent claims (claims 1 and 11) as per the above rejection statements.
Wu6706 further disclose: Online advertisement in the context of a social network 22 and location based targeting (see at least Wu6706, ¶22, 49, 72), but does not explicitly disclose: (wherein said online advertisement is a banner advertisement).
However Gunawardana2024 discloses: The state-of-the-art in online advertising may be a display ad, a contextual ad, or a search advertisement that may be paid for on a per-impression, selection, or action basis. A display advertisement is a banner advertisement or other type of advertisement with a visual display. (see at least Gunawardana2024, ¶4).
It would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to include banner advertisements as taught by Gunawardana2024, in the combined system of Wu6706 and Amaro7547. The motivation to do so by one of ordinary skill in the art at the time of the invention is that a banner advertisement is one of a finite number of identified, predictable types of online display advertisements (a finite number of identified, predictable potential solutions) to the recognized need of presenting display advertisements, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Examiner’s note: Although the limitation has been addressed in view of prior art, the Examiner notes that the particular type of identifier is considered non-functional descriptive material, of which does not explicitly alter or impact the steps of the method in such a way as to establish a new and unobvious functional relationship with the method as claimed. As such, the non-functional descriptive material limitation can be given little to no patentable weight. See MPEP 2111.05.


Response to Arguments

Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive.

35 U.S.C. 101 
Applicant's arguments regarding 35 U.S.C. 101 are not persuasive. The rejection is maintained. 
Applicant argues: 
However, this is not true as elements recited in the claims require the conventional function of a point-of-sale payment terminal to be modified so that it functions in a manner that was not intended. In particular, the recited elements require the payment terminal, while it is functioning as intended to authorize a payment for a transaction, to also transmit certain information about the transaction (i.e., information about the user, the merchant, and the subject of the transaction) to a private system implementing the claimed invention. 
Additionally, the recited elements in claims 1 and 16 “improve the functioning of a computer or other technology or technical field.” In particular, the recited elements alter how information regarding targeted advertisements to specific users can be used to more accurately determine the effectiveness of such targeted advertisement without any action by the user other than making a purchase of the advertised good or service. This is an improvement in the technical field of determining the effectiveness of advertisements.
However, the claimed system causes the payment terminal to function in a manner in which it was not intended in that it also now transmits a portion of the transaction information to the recited system server that includes the unique identifier(s) of the user, as well as information about what was purchased and where the purchase was made.
This inventive concept provides a manner of tracking advertisement effectiveness by tracking the presenting of an advertisement to a particular user without any action taken by the user, and then tracking the actual purchase by that user of the particular item that was advertised.

In response:
The solution that is expected to be gained by the steps of the claimed method is a business solution, not a technological solution.
Applicant argues that when a payment terminal transmits “user transaction information comprising the unique identifier identifying said user, an identification of said merchant, and a time stamp of said financial transaction.” to a server, it becomes specialized and improved. However transmitting and receiving data is a conventional function of any general purpose computer, and does not transform an otherwise general purpose computer into an improved computer (does not represent improvements to the functioning of a computer, or to any other technology or technical field). The invention does not teach an improved technology for transmitting data. The particular type of data that is transmitted does not improve the transmission technology (does not make the transmission any better).
That the transmission in response to the presented advertisement  takes place “without any action taken by the user”( “without the user causing it”), does not change the technology nor the computer. It is still merely data transmission. The claimed efficacy determination steps as recited, still appears to consist of steps of collecting/tracking user data (transmitting, receiving), analyzing data, correlating and making determinations, and displaying data.
Tracking a user response to an advertisement or a promotion and analyzing the data has been an ubiquitous and common place, accepted core tenet of marketing and advertising. Further, any methodology for tracking a user exposure necessarily requires some kind of user identifier.
Further, credit card transactions have been equally ubiquitous and common place in e-commerce and purchasing transactions between a user and a merchant, and authorization and settlement requires that the merchant provides user and transaction information, as it has always been intended in order to complete.
The recited extracting, determin[ing], and provid[ing] merely describe a method of observing, evaluating and judging data, all of which can be done by a human, and/or a series of generic interactive steps that can be done mentally, but for the recitation of generic computer components.
Accordingly, the additional elements recited in the claims do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Nor they represent an inventive concept. In the context of 2019 PEG. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)),    (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).

35 U.S.C. 102/103
Applicant's arguments are considered moot since newly amended claim limitations have been addressed by the new grounds of rejection above, without a need to change references. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681